DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Lamb et al. (US 2013/0132292).
Re claims 1, 9, 17:	Lamb teaches a method of providing product information performed by an application on a mobile device (106), the method comprising displaying, on a display of the mobile device, an interface (204) to receive user account information (paragraph 0018), receiving, via the interface, user account information (i.e., the customer already registered in the past, paragraph 0034), receiving (402), from a smart tag reader (208), an item identifier such as a make, model number, and/or a serial number from a smart tag (104), transmitting (404), to a remote computing device, the received user account information and item identifier, receiving (406), from the remote computing device, digital content based on the received user account information received and item identifier, displaying (408) the digital content on the display of the mobile device, wherein the digital content includes preferred access information about an item before the item is released such as future notices relating new style and/or price (see figs. 1-5; paragraphs 0018-0054).  
Re claims 2, 10, 18:	Wherein the digital content further comprises information about an entity associated with the item identifier (paragraph 0051).  
Re claims 3, 11, 19:	The method further comprising providing an option to purchase the item, and receiving a user input to purchase the item (410, paragraph 0053).  
Re claims 4, 12:	Wherein the item is selected based on the user account information (paragraph 0034).  
Re claims 5, 13, 20:	Wherein the digital content includes rewards or benefits associated with the item identifier (paragraph 0051).  
Re claims 6, 14:	Wherein the digital content includes information about a second item that is selected based on the user account information (i.e., a description of the similar product (paragraph 0051).  
Re claims 7, 15:	The method further comprising providing an option to purchase the second item, and receiving a user input to purchase the second item (410, paragraph 0053).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb in view of Kelly et al. (US 20070233569).
The teachings of Lamb have been discussed above.
Although, Lamb teaches to receive various digital contents from the server, he fails to particularly teach that the digital content comprising an athletic program.
However, Kelly teaches an education portion (14) comprising a links to training and fitness program (see fig. 1; paragraph 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Kelly to the teachings of Lamb in order to provide an additional resource/information to the customer related to the product. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pirnack et al. (US 8984442) teaches a method for upgrading a previously purchased media asset, Syed et al. (US 2014/0249906) teaches a pre-order fulfillment method of media item, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887